            Case 1:19-cv-07189-JGK Document 19 Filed 01/16/20 Page 1 of 3




                                Kevin T. Conway, Esq.
                                  Attorney at Law
                                     Licensed in
                                     n.y., n.j., ct.

80 Red Schoolhouse Road, Suite 110                   c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                              61 South Paramus Road, Suite 250
Tel: (845) 352-0206                                  Paramus, NJ 07652
Fax: (845) 352-0481                                  Tel: (201) 928-1100


                                        January 16, 2020


The Honorable Judge John G. Koeltl
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re: 1:19-cv-07189-JGK, Malibu Media, LLC v. John Doe, Subscriber ID
       98.116.191.111- Plaintiff’s Third Motion to Extend the Deadline to File Joint
       Discovery/Case Management Plan and Request for Adjournment of the Initial Pretrial
       Conference Set for January 23, 2020 at 4:30 p.m.

Dear Judge Koeltl:

       Plaintiff, Malibu Media, LLC, moves for entry of an order extending the time within which

Plaintiff has to file a Joint Discovery/ Case Management Plan currently set for January 16, 2020

and adjourn the Initial Pretrial Conference on January 23, 2020, and states:


       1.       Plaintiff filed a complaint against the Internet subscriber assigned IP address

98.116.191.111 (“Defendant”) alleging that Defendant copied and distributed one or more of

Plaintiff’s copyrighted works. See CM/ECF 1.

       2.       Since Defendant was only known to Plaintiff by Defendant’s IP address, in order

to obtain Defendant’s true identity, Plaintiff filed a Motion for Leave to Serve a Third-Party

Subpoena on the Defendant’s Internet Service Provider seeking Defendant’s identity [CM/ECF 6].


                                                1
            Case 1:19-cv-07189-JGK Document 19 Filed 01/16/20 Page 2 of 3




       3.       On September 3, 2019, Plaintiff was granted leave to serve a third-party subpoena

on Defendant’s ISP, Verizon to obtain the Defendant’s identifying information [CM/ECF 7].

Plaintiff issued the Subpoena September 8, 2019 and received the ISP’s response on or about

November 18, 2019.

       4.       Upon receipt of the subscriber’s identifying information, Plaintiff conducted a

thorough investigation and determined that a good faith basis exists to name the subscriber as the

defendant infringer.

       5.       On December 15, 2019, Plaintiff filed its Amended Complaint to name the

Defendant [CM/ECF 14] and requested that the Clerk issue a summons as to the Defendant.

       6.       Upon receipt of the issued summons, Plaintiff sent the Amended Complaint and

summons to its process server. The process server is now in the process of attempting to serve the

Defendant.

       7.       Pursuant to the Court’s Order, the Initial Pretrial Conference is set for January 23,

2020, therefore, the parties are due to meet, prepare, and file a proposed Joint Discovery/Case

Management Plan by January 16, 2020. However, because Defendant has not been served with

process, Plaintiff has not yet served its initial disclosures or been able to discuss discovery

deadlines with Defendant. For the foregoing reasons, Plaintiff respectfully requests an

adjournment of the Initial Pretrial Conference and an extension of the pretrial deadlines until after

Defendant has been served with the amended complaint.

       8.       This extension will allow undersigned sufficient time to effectuate service, for

Defendant to retain an attorney, and thereafter for the parties to serve its initial disclosures and

confer regarding discovery deadlines.

       9.       This motion is made in good faith and not for the purpose of undue delay.
         Case 1:19-cv-07189-JGK Document 19 Filed 01/16/20 Page 3 of 3




       10.    The parties will not be prejudiced by the granting of this extension.

       11.    This is the third request for an adjournment.

       WHEREFORE, Plaintiff respectfully requests an adjournment of the Initial Pretrial

Conference set for January 23, 2020 and an extension of the deadline to file the Joint Discovery/

Case Management Plan.


                                            Respectfully Submitted,

                                            By:     /s/Kevin T. Conway
                                                    Kevin T. Conway (KC-3347)
                                                    ktcmalibu@gmail.com
                                                    80 Red Schoolhouse Road, Suite 110
                                                    Spring Valley, NY 10977-6201
                                                    T: (845) 352-0206
                                                    F: (845) 352-0481
                                                    Attorneys for Plaintiff



                               CERTIFICATE OF SERVICE

        I hereby certify that on January 16, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record
and interested parties through this system.

                                                    By:       /s/ Kevin T. Conway
                                                              Kevin T. Conway, Esq.
